DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
Replacement drawings were submitted on 02/16/21. These drawings are NOT acceptable and have NOT been entered. Specifically, the drawings appear to contain “new matter” in the form of the patterned surface having “ridges with fine edges” as submitted in new Figure 3. However, the examiner reminds applicant that “new matter” cannot be added to drawings. In this instance, a review of the original disclosure as filed did not show an explicit disclosure as to how a “patterned surface” would actually be incorporated into the invention of the current application. While the original specification as filed states that U.S.  Patent No. 5,027,860 (Tuthill, JR.) “inspired” the use of a special patterned surface in the current application, the current application provides no explanation as to how the special patterned surface is actually incorporated into the actual invention. For example, the newly submitted Figure 3 has channels (14) and (15) on both sides of the diaphragm (14), but this was never explicitly stated in the original disclosure as filed, nor does U.S.  Patent No. 5,027,860 (Tuthill, JR.) even show this 
The drawings as submitted on 06/09/18 are objected to because:
The Figures appear to lack reference numerals. “Writing” is generally not allowed within a structural Figure. Instead, the Figure should use “reference numerals” which point to various elements of the invention, with those references numerals described next to their corresponding element within the specification. Method steps which are shown in the Figures, must have that text located within a black box which surrounds the text. See U.S. Patent No. 6,012,598 (Antoniou) as an example of how reference numerals are located within a drawing, and how those reference numerals are explained within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings as filed on 06/09/18 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ridges with fine edges… form a plurality of draining channels which extend downwardly towards tank inlet/outlet valve (Claim 1)” and the “injector outlets which supply solvent fluid and are arranged in accordance with the fluid draining channels (Claim 2)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A replacement abstract was submitted on 02/16/21. This replacement abstract is NOT acceptable and has NOT been entered as it fails to comply with amendment procedures. Applicant is reminded that amendments to the abstract must amend the previously submitted abstract. In this instance, any replacement abstract which is submitted must show the changes being made to the 
A substitute specification appears to have been submitted on 02/16/21. This substitute abstract is NOT acceptable and has NOT been entered as it fails to adhere the amendment procedures as required when submitting a substitute specification. Specifically, in order to submit a substitute specification, the applicant must meet three requirements:
Amended Copy of the Substitute Specification – applicant should take the previously submitted specification, in this instance it would be the specification as submitted on 06/09/18, and place the statement “Amended Copy of the Substitute Specification” at the top of the first page of the specification. The applicant would then show what was being modified in the specification by underling what is being added and crossing through what is being removed from the specification.
Clean Copy of the Substitute Specification – applicant will make a copy of the above noted “Amended Copy of the Substitute Specification”. In this copy, the title “Amended Copy of the Substitute Specification” on the first page of the specification would be replaced with “Clean Copy of the Substitute Specification.” In this copy, applicant will remove parts of the specification which have been crossed through and remove underlinings from parts of the specification which have been added. I.e., this the specification in its altered form showing no changes.
Substitute Specification Statement – this would just be a simple word document titled “Substitute Specification Statement.” Under this title, applicant would have the following statement word for word: “The substitute specification contains no new matter.” Finally the 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
The examiner notes that the claims appear to have been improperly amended. I.e., applicant is reminded that anything new which was being added to claim 1 should have been underlined. In order to advance prosecution, the examiner will still examiner claim 1. Additionally, the examiner notes that in order to add a “(NEW)” claim, the “new” claim should be added after all of the existing claims and continue numbering of all of the claims. In this instance, “new” claim 2 should have been number as claim 6 and placed after all of the existing claim numbers. Again, in order to advance prosecution, the examiner will still examiner the “new” claim 2 as claim 2. However, for future reference, applicant should amend the claims to adhere to USPTO amendment practices as failure to do so can result in the non-entering of claim amendments.
Claim 1, Last Line, replace “elements;” with elements.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “patterned surface equipped with plurality of ridges with fine edges” and “form a plurality of fluid draining channels which extend downwardly towards tank inlet/outlet valve…” However, the examiner notes that the above noted limitations of claim 1 appear to constitute “new matter.” Specifically, a review of the original disclosure as filed did not show an explicit disclosure as to how a “patterned surface” is formed from a “plurality of ridges with fine edges”, which “form a plurality of fluid draining channels which extend downwardly towards tank inlet/outlet valve…” I.e., while the original specification as filed states that U.S.  Patent No. 5,027,860 (Tuthill, JR.) “inspired” the use of a special patterned surface in the current application, the current application provides no explanation as to how the special patterned surface is actually incorporated into the actual invention or as to how the “patterned surface” is actually incorporated into the invention. For example, the newly submitted Figure 3 has channels (14) and (15) on both sides of the diaphragm (14), but this was never explicitly stated in the original disclosure as filed, nor does U.S.  Patent No. 5,027,860 (Tuthill, JR.) even show this configuration. Applicant is reminded that should they wish to provide “new matter”, it must be done through the filing of a new application which is a “Continuation-In-Part” which claims priority to the current application. As the replacement drawings are NOT being entered, the objections to the drawings as set forth in the previous rejection are reiterated below.
Claim 2 recites “injector outlets which supply solvent and are arranged in accordance with the fluid draining channels.” However, the examiner again notes that this limitation appears to constitute 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 6 recites “a compartment.” However, it is indefinite and unclear as to how the “a compartment” as recited in line 6 of claim 1 relates to the “at least two compartments” as recited in line 3? For purposes of examination, the examiner assumes that the “a compartment” as recited in line 6 is one of the “at least two compartments” as recited in line 3 of claim 1. However, applicant is reminded that claim elements must be clearly linked to one another. For example, to overcome this issue, the phrase “a compartment” as recited in line 6 could be replaced with “a compartment of the at least two compartments”. Similarly the phrase “the opposite compartment” as recited in lines 7-8 would be replaced with “an opposite compartment of the at least two compartments”.
Claim 1, Last Line recites “having optional sediment tray and heating elements;”. However, the examiner notes that this limitation leaves the claims indefinite and unclear as to whether the claim is actually claiming the “sediment tray” and the “heating elements”? Applicant is reminded that claim language must be definitive in scope. I.e., there can be question as to what is being protected in a claim. In this instance, the use of the term “optional” creates ambiguity as it is not clear as to whether the 
Claim 1, Line 10 recites “girthwise arrangement.” However, it is indefinite and unclear as to what applicant means by the term “girthwise” as the term “girth” usually implies extending around an object. For purposes of examination, the examiner simply assumes that the term “girthwise” is meant to mean completely around an inside of the tank.
Claim 2 recites “injector outlets which supply solvent fluid and are arranged in accordance with the fluid draining channels.” However, the examiner notes that it is indefinite and unclear as to what is meant by the phrase “in accordance.” I.e., it is not clear as to how the phrase “in accordance” actually effects the relationship/orientation between the “injector outlets” and the “fluid draining channels”? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

As best understood in view of the 112 rejections above, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,174,741 (Parsons et al.) in view of U.S. Patent No. 6,012,598 (Antoniou) and U.S. Patent No. 5,027,860 (Tuthill, Jr.).
Regarding Claim 1, Parsons et al. teaches: Claim 1 - a tank container (1) adapted to accommodate loading or unloading of unrefined and refined liquids at same or separate times, comprising at least two compartments (on either side of diaphragm (4)) separated by flexible diaphragm (4), said diaphragm (4) having: sufficient tensile strength to allow unloading a compartment with higher viscosity liquid using pressure applied from the opposite compartment; impermeable structure to avoid cross contamination; girthwise arrangement within a cylindrical tank (1), forming symmetrical tank sections; a tank inlet/outlet valve (6-9); said compartments having optional sediment tray and heating elements, (Figures 1-9).
Parsons et al. does not teach: 
(A) The tank container being an intermodal tank container (Claim 1).
(B) Patterned surface equipped with plurality of ridges with fine edges arranged in a pattern to form minimal contact of tank inner surface areas and thus form a plurality of fluid draining channels which extend downwardly towards tank inlet/outlet valve (Claim 1).
In regards to (A), Antoniou teaches: Claim 1 – a pressurized tank container (12) being an intermodal insulated tank container (the container (12) is located within an ISO freight container (10) for easy transportation of the container (12), and the container (12) being insulated as described in Column 2, Lines 4-17), (Figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the tank of Parsons et al. to have the tank container being an intermodal tank container (Claim 1) as taught by Antoniou for the purposes of being able to more easily transport the tank of Parsons et al. in a variety of manners. 
In regards to (B), Tuthill, Jr. teaches: Claim 1 – a tank container (10) having a patterned surface (25/27) equipped with plurality of ridges (25) with fine edges arranged in a pattern to form minimal contact of tank inner surface areas and thus form a plurality of fluid draining channels which extend downwardly towards tank inlet/outlet valve (21/23), (Figures 1-7). Therefore, it would have been obvious to one of ordinary skill in the art to modify the tank of Parsons et al. to have patterned surface equipped with plurality of ridges with fine edges arranged in a pattern to form minimal contact of tank inner surface areas and thus form a plurality of fluid draining channels which extend downwardly towards tank inlet/outlet valve (Claim 1) as taught by Tuthill, Jr. for the purposes of allowing the contents of the compartments to drain easier and prevent contact of the diaphragm on the inner surfaces of the container.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649